DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On line 4 of the Background, “The need exists for ta” should be replaced with “The need exists for a”.  
On line 3 of the Detailed Description of the Preferred Embodiment, “shape that mey be” should be replaced with “shape that may be”
On line 1 of the PETS description, the open parentheses preceding “un der aquarium mat” should be deleted or closed, “un der” should be corrected to say “under”, “from spills:;” should be corrected to reflect the meaning that applicant intended
On line 2 of the CHILDREN description, “paper mache’” should be corrected to say “paper mache”
Appropriate correction is required.
Claim Objections
Claim 8 objected to because of the following informalities:
In claim 8, “parameter” should be corrected to say “perimeter”  
Claims 8-16 are objected to for failure to comply with the written requirements for a claim as set forth in MPEP 608.01(i). Applicant is reminded of the required formatting of claims:
(a) The specification must conclude with a claim particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention or discovery.
(b) More than one claim may be presented provided they differ substantially from each other and are not unduly multiplied.
(c) One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application. Any dependent claim which refers to more than one other claim ("multiple dependent claim") shall refer to such other claims in the alternative only. A multiple dependent claim shall not serve as a basis for any other multiple dependent claim. For fee calculation purposes under § 1.16, a multiple dependent claim will be considered to be that number of claims to which direct reference is made therein. For fee calculation purposes also, any claim depending from a multiple dependent claim will be considered to be that number of claims to which direct reference is made in that multiple dependent claim. In addition to the other filing fees, any original application which is filed with, or is amended to include, multiple dependent claims must have paid therein the fee set forth in § 1.16(j). Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim. A multiple dependent claim shall be construed to incorporate by reference all the limitations of each of the particular claims in relation to which it is being considered.
(d)
(1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description (See § 1.58(a).)
(2) See §§ 1.141 to 1.146  as to claiming different inventions in one application.
(e) Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order:
(1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known,
(2) A phrase such as "wherein the improvement comprises," and
(3) Those elements, steps, and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.

(f) If there are several claims, they shall be numbered consecutively in Arabic numerals.
(g) The least restrictive claim should be presented as claim number 1, and all dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable.
(h) The claim or claims must commence on a separate physical sheet or electronic page. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material.
(i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
Claims 8-16 are objected to as the claims contain more than one sentence and do not follow the structure of a claim as set forth by MPEP which requires a preamble followed by a transitionary phrase and concluded with a body. 
Appropriate correction is required.
Claim Identifiers
In Applicant’s claim listing filed April 22, 2021, claims 1-7 are understood as being cancelled based on Applicant’s page 6 of the April 22, 2021 filing.  As such, cancelled claims must be listed by only the claim number and status identifier (Cancelled) and Applicant’s cross-through text should not be in the claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 recites “side short walls that have a width across the top edge”. However, this language is unclear in conveying exactly how tall or wide the walls of the mat are. As a result, “short” has been interpreted to mean any height that is shorter than the length of the mat and “width” has been interpreted to mean a wall have any sort of thickness. Additionally, claim 8 cites dependence on canceled claim 1 and on itself. It is unclear what the features the applicant is referring as the 1st claim has been canceled and since the other referenced claim is the claim itself. Therefore, this claim language is not being considered.  Appropriate correction is required.
Claim 9 recites “the mat is composed of a one-piece structure without seams”. The term “seams” is one that relates to the line along which two pieces of fabric are sewn together. Therefore, the use of the word in relation to plastic/rubber is unclear. Therefore, the term “without seams” has been interpreted to mean that the mat is in one-piece and is inseparable and the walls are a part of the mat, rather than a piece that has been glued on or attached by any other methods.
Claim 10 recites that the side walls prevent “seepage of fluids, seeds, food, toys, pencils, paint, litter, or any items placed on the surface of mat”, “within the height of the side walls.”. However, it is unclear how tall the side walls are to prevent leakage from the language above. Therefore, the height of the side walls will be interpreted to have the same definition as in claim 8, meaning any height that is shorter than the length of the mat.
Claim 11 recites “where the side walls allow for a clamping device”. However, this language does not support how the side walls allow for a clamping device. Therefore, it will be interpreted to mean that the mere existence of the walls and potential holes along the walls are the features that allow for a clamping device and meet this limitation. Additionally, the language “the mat, is composed of a width to accommodate holes” is indefinite as it does not specify how wide the walls are and how large or how many holes there are. Therefore, the language has been interpreted to mean walls of any thickness similarly to claim 8 and that the holes are of any size, shape, and number as long as they fit onto the top edge of the side wall.
Claim 12 recites that “the underside of the side wall is an open, closed, or partly closed/open for the purpose of allowing the holes to be open from the underneath side, to the top edge, centered within the side wall.” However, it is unclear what this language is conveying, particularly the meaning of the phrase that the sidewall may be “open” or “partly closed/open”. It is unclear how a wall may be “open” or “partly closed/open” and no further meaning is provided in the disclosure. Therefore, it has been interpreted to mean that the holes on the top edge of the walls, may go all the way through to the bottom of the top edge or only part of the way.   
Claim 13 recites “any need where the FDA is required for safety purposes, and sterility.”  It is unclear what the scope of said recitation is.  Appropriate correction is required.
Claim 14 recites “a lightweight mat”. However, it is unclear what the scope of the word “lightweight” is and how much weight the mat could be before not being considered “lightweight” anymore. Therefore, it has been interpreted to mean any mat made of silicone, which is known to be a relatively light material.
Claim 15 recites “This mat is not responsible for mat damage caused by pets, chemicals, children, or any destructive forces that cause damage to the side walls, holes, mat base, or any part of the mat through wear, and usage.”  It is unclear what is recitation is referring to.  How can a mat be responsible for such mat damage?  Furthermore, claim 15 recites “The enclosure, or container of a different dimension than the tray or mat.”  What enclosure?  What is this recitation referring to?  Appropriate correction is required.
Claims 9-16 are also rejected for reciting dependence on rejected claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over the invention which has been available for public use by the brand GoldLeaf on Amazon.com before the effective filing date of the claimed invention (see included “Amazon Goldleaf Reference” (https://www.amazon.com/Silicone-Placemats-Non-Slip-Toddlers-Childrens/dp/B08784PVCW/ref=cm_cr_arp_d_product_top?ie=UTF8) and “Goldleaf Amazon Reviews” (https://www.amazon.com/Silicone-Placemats-Non-Slip-Toddlers-Childrens/product-reviews/B08784PVCW/ref=cm_cr_arp_d_paging_btm_next_17?ie=UTF8&reviewerType=all_reviews&pageNumber=17&sortBy=recent) with an earliest date of at least December 28, 2019).
The non-patent literature document listed as “Amazon GoldLeaf Reference” is a PDF of the website selling the product along with additional images from the site, which will be referenced to. The non-patent literature document listed as “GoldLeaf Amazon Reviews” conveys the date of availability to the public, based on the oldest review (See Goldleaf Amazon Reviews page 3, review by Jose Mor dated December 28, 2019). 
As to claim 8, GoldLeaf teaches a one-piece rubber/silicone utility mat (See Goldleaf Amazon reference, Product Details, which cites the mat is made of silicone)
consisting of a flat open surface, with side short walls that have a width across the top edge around the outer parameter of the mat (See Goldleaf Amazon reference, page 2, Section beginning with “Tailored for Your Little One:” disclosing “[r]aised edge which helps contain the mess…”, see the Figure on Page 1 which depicts a flat mat with walls along the perimeter)
A utility mat according to claim 8, allowing the mat to be constructed of many colors (See Goldleaf Amazon reference, the Figure on Page 1, which depicts the mat in different colors)
GoldLeaf teaches the mat to be of a consistency to roll (See Goldleaf Amazon reference, Page 2, Section beginning with “Foldable & Portable” which teaches that the mat is foldable and is able to be rolled).
GoldLeaf fails to teach different sizes. However, the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
 GoldLeaf fails to teach different shapes. However, a change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).
Note that the language “for utility purposes in medical, commercial, industrial, and residential where a utility mat is required” and “to be inserted within a pet taxi, pet crate, cabinets, refrigerators, or items with an opening allowing the mat curvature to be inserted and lay flat within the structure needing protection” relate to the intended use of the claimed invention and imparts no patentability to the claims. The product sold by Goldleaf is fully capable of fulfilling these limitations.
As to claim 9, GoldLeaf teaches a utility mat according to claim 8, wherein the structure of the mat is composed of a one-piece structure without seams (See Goldleaf Amazon reference, the Figure of Page 1, which shows the product comes in one non-separable piece)
The exterior and interior side wall next to the mat is a solid one-piece, seamless unit affixed to the flat recessed mat (See Goldleaf Amazon reference, the Figure of Page 1, which shows that the side walls of the product appear to be in one piece and attached to the mat) Additionally, the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04). 
The interior of the utility mat is a recessed one-piece mat containing no seams and connected to the side walls. (See Goldleaf Amazon reference, the Figure of Page 1, which shows that the interior of the mat appears to be a solid, one-piece surface, connected to the walls and unable to be disassembled).  Additionally, the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04). 
The flat interior section of the mat consists of a material preventing leaking, seepage, absorption of water-soluble products from penetrating into the mat, and from penetrating through to the underside of the mat (See Goldleaf Amazon reference, Product Details, which discloses that the mat is made of silicone; water resistance and leakage prevention are considered inherent properties of silicone).
As to claim 10, GoldLeaf teaches a utility mat according to claim 8, capable of preventing the side walls from seepage of fluids, seeds, food, toys, pencils, paint, litter, or any items placed on the surface of mat from rolling off by the elevated side walls restricting and containing items below, or within the height of the side walls (See Goldleaf Amazon reference, Page 2, Section beginning with “Tailored for Your Little One:” disclosing “[r]aised edge which helps contain the mess…”, see also Page 1 and 10, the second and fifth photo in slide show of images to the left of the main figure on page 1 and both figures on page 10, where the annotated figures are also provided below, which show the mat and side walls are able to contain various items and a fluid).

    PNG
    media_image1.png
    260
    574
    media_image1.png
    Greyscale

Wherein the structure contains side walls that are elevated around the perimeter of the entire mat containing no seams (See Goldleaf Amazon reference, the main figure of Page 1, which shows that the side walls of the mat appear to be in one piece, attached to the mat, inseparably)
Please note that the language “To be used on a flat surface allowing the center of the mat to lay flat keeping contents within the perimeters of the mat. The mat is designed to protect the surface under the mat, like counter tops, cabinets, table tops, floors, rugs, beds, or any area needing protection from the contents contained within the area of the mat”, relates to the intended use of the claimed invention and imparts no patentability to the claims. The product as sold by GoldLeaf is capable of performing the functions listed above. 
As to claim 11, GoldLeaf teaches a utility mat according to claim 8, wherein the structure of the side walls, around the exterior perimeter of the mat, is composed of a width to accommodate holes around the entire perimeter of the top edge. Where the top edge of the wall contains small holes centered within the top edge of the side wall. Where the top edge of the wall contains small holes centered within the top edge of the side wall. (See Goldleaf Amazon reference, the Figure of Page 1, which shows a heart shaped, hole on the side wall of the product).
While GoldLeaf fails to teach a plurality of holes around the entire perimeter of the side wall, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Please note that the language “Where the side walls allow for a clamping device to secure paper, training mats, material for drawing, finger painting, material like cheesecloth for pastries, or any need to secure an item for purposes of keeping it stationary on the surface of the mat. Where the holes in the top edge of the wall can allow a wrapping of a cord, string, binding, or any device needed to make a continuous looping around the side wall, like a shoelace, where clips, clamps, or other needed devices can attach to the needed material to be restrained from within the mat to the outer wall”, relates to the intended use of the claimed invention and imparts no patentability to the claims. The product as sold by GoldLeaf is capable of performing the functions listed above. 
As to claim 12, Gold Leaf teaches a utility mat according to claim 8, wherein a one piece rubber/silicone utility mat consisting of a flat internal surface, with the underside edges supporting the mat, through structural support holding the side wall in a vertical position creating a short box like wall on the exterior side of the mat (See Goldleaf Amazon reference, the Figure of Page 1, which shows that the internal surface of the mat is flat and the mat possesses vertical walls and by virtue, has edges on the underside of the mat which support the walls to the mat)
	where the underside of the side wall is an open, closed, or partly closed/open for the purpose of allowing the holes to be open from the underneath side, to the top edge, centered within the side wall. (See Goldleaf Amazon reference, the Figure of Page 1, which shows that the hole is fully open from the underside of the mat).
Please note that the claim language “Where the holes on the top edge of the wall can be used from the underside to thread any device through the hole in the top wall allowing a loop to secure the mat to a fixed item, a pet gate, a pet taxi, a pet crate, bed, cabinet, table, or any place where the mat needs to be secured to a fixed location. The holes on the top edge of the wall can be used from the underside to thread any structural allowing a threading of an eyelet, cylinder, bolt, or any device to be attached for support using the holes for stability of the mat, or structure needing to be stationary on the exterior of the mat”, relates to the intended use of the claimed invention and imparts no patentability to the claims. The product as sold by GoldLeaf is capable of performing the functions listed above.
As to claim 13, GoldLeaf teaches a utility mat according to claim 8, wherein the structure of material of a rubber/silicone type material allowing the mat to be cleaned (See Goldleaf Amazon reference, Page 2, section beginning with “Easy to Clean:” disclosing a food-grade silicone placemat and that the mat is easy to clean)
Please note that the claim language “by supporting debris, solid small particles, water soluble liquids, by allowing the mat to roll gently from the outer edges toward the center, supported by the exterior short walls containing the contents while removing from the location, like the entrance of a pet taxi, or pet crate. The composition of the mat can be sterilized for use with children, pets, in the medical field, kitchens, or any need where the FDA is required for safety purposes, and sterility) Relates to the intended use of the claimed invention and imparts no patentability to the claims. The product as sold by GoldLeaf is capable of performing the functions listed above because the mat is able to fold/roll up.
As to claim 14, GoldLeaf teaches allowing the mobility of the mat to roll (See Goldleaf Amazon reference, Page 2, section beginning with “Foldable & Portable:”, which teaches that the mat can be folded or rolled) and a lightweight mat easy to transport for cleaning, or storing (See Product Details which cites the mat is made of silicone, which is known to be light and flexible and cites that the mat is easy to clean and portable) 
Please note that the claim language “and be cleaned in a smaller container such as a sink, tub, or basin.”, relates to the intended use of the claimed invention and imparts no patentability to the claims. The product as sold by GoldLeaf is capable of performing the functions listed above.
As to claim 15, the entirety of the claim language “A utility mat according to claim 8, that this mat is not intended to protect the surface it is placed on from moisture, mold, or condensation, or any wear from sitting on floors or rugs. This mat is not responsible for mat damage caused by pets, chemicals, children, or any destructive forces that cause damage to the side walls, holes, mat base, or any part of the mat through wear, and usage. The enclosure, or container of a different dimension than the tray or mat” relates to the intended use of the claimed invention and imparts no patentability to the claims. The product as sold by GoldLeaf is capable of performing or not being used to perform the functions listed in claims 15. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 16, GoldLeaf teaches a utility mat constructed of a silicone/rubber material (See Goldleaf Amazon reference, Product Details, which cites the mat is made of silicone) 
allowing the mat to pass through an entry, and egress apertures smaller than the dimensions by slightly rolling, or folding the mat, and passing through the opening to fit flat into the placement where the mat protection is desired, and placed (See Goldleaf Amazon reference, Page 2, section beginning with “Foldable & Portable”, which discloses that the mat may be rolled up; therefore, it is reasonable to assume that the mat can pass through a smaller opening to fit into placement). 
That provides a stationary placement on the surface it is placed, providing a stationary gripping on solid surface where it is placed (See Goldleaf Amazon reference, the figure on Page 11, which depicts a different color of the same mat and discloses that the mat is non-skid and non-slip).
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Duce(US 2010/0003448) which discloses a safety placemat used to contain food and spills with a raised lip around the edges
Sung(KR 2019046028 A)  which discloses a silicone food tray for serving food to infants
Fancher(US 20210214125 A1) which discloses a silicone liner with raised walls for containing scented wax
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY H YASHARPOUR whose telephone number is (571)272-8405. The examiner can normally be reached M-F, 8 AM-5PM, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY H YASHARPOUR/               Examiner, Art Unit 4172                                                                                                                                                                                         
/DOUGLAS LEE/               Primary Examiner, Art Unit 1714